          Case 1:19-cv-00017-JDB Document 24 Filed 03/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL PUBLIC RADIO, INC. and
 TIM MAK,

                        Plaintiffs,

        v.                                                No. 19-cv-17 (JDB)

 UNITED STATES DEPARTMENT OF
 THE TREASURY,

                        Defendant.



                            UNOPPOSED MOTION TO EXTEND
                            DEADLINE TO PRODUCE RECORDS

       Defendant the United States Department of the Treasury respectfully moves for a two-

week extension of time to make its next production of records in this Freedom of Information

Act (FOIA) case. The production is currently due on March 14, 2021, and Defendant seeks an

extension until March 28, 2021. Defendant likewise respectfully asks that subsequent deadlines,

currently set for fourteen days after the end of each month, see Minute Order (Dec. 29, 2021),

correspondingly be set for twenty-eight days after the end of each month, or on the next business

day, if the twenty-eighth day is a weekend or federal holiday. Defendant’s counsel conferred

with Plaintiffs’ counsel regarding the relief requested herein, and Plaintiffs’ counsel indicated

that there was no objection to the requested extension.

       This case involves multiple FOIA requests submitted by Plaintiffs to Treasury.

Defendant has devoted extensive resources to reviewing records potentially responsive to

Plaintiffs’ requests at the rate of 3,000 pages per month, consistent with this Court’s orders dated

August 23, 2019 and September 24, 2019. See ECF No. 16; Minute Order (Sept. 24, 2019).
          Case 1:19-cv-00017-JDB Document 24 Filed 03/10/21 Page 2 of 2




During the course of its review, however, Defendant discovered that the documents comprising

this month’s tranche are particularly complex and sensitive. For this reason, despite Defendant’s

best efforts, additional time will be needed to complete the review of this set of documents.

       Defendant therefore respectfully requests a two-week extension of the next FOIA

production deadline in this matter, and a corresponding extension of two weeks for the remainder

of its production schedule.



Dated: March 10, 2021                        Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Branch Director
                                             Federal Programs Branch


                                              /s/ Julia A. Heiman
                                             JOSHUA M. KOLSKY
                                             JULIA A. HEIMAN (D.C. Bar No. 986228)
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel. (202) 616-8480 / Fax (202) 616-8470
                                             julia.heiman@usdoj.gov
                                             Attorneys for Defendant




                                                 2
